DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-11 and 13-16 are pending in the application, with claims 1-11 and 13-14 amended, claim 12 canceled; and new claim 16 added. 	The objections to the specification are withdrawn in view of the amendments to the specification filed 9/19/22.
 	The double patenting rejection of claim 12 is withdrawn in view of the cancellation of claim 12.
 	The prior rejections of claims 1-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are withdrawn in view of the amendments to the claims, except that the rejection of claim 5 is maintained, as presented below.
 	The rejection of claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in view of the cancelation of claim 12.
 	The rejection of Claims 1-5, 7, and 16 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Harris (GB 2413286 A) is withdrawn in view of the amendments to the claims.


Response to Arguments
 	Applicants’ 9/19/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to claim 1, Applicants assert on page 8 that Harris and/or Previn fail to teach or suggest the new limitation that the upper section surrounds at least a body of the hollow cup of the collector.    	This is not persuasive, as upon further search and consideration, Harries teaches all of the elements and features of amended claim 1, and further including the new limitations in claims 1-11, 13-14, and 16, necessitating new grounds of rejection, as presented below, including the above new limitation.   	In particular, Harris discloses:  	a collector 12 comprising  an upper portion (at least upper rim of 30 Fig.1) having a hollow cup (as cup portion of 12 forming chamber within 12) (Fig.1;p.1,ll.19-20; p.4,ll.3-4) with a first opening (as inlet within rim/neck 30) at its upper end (Fig.1;p.5,ll.10-16,1-9);  	a membrane [32 and (16 and/or 14)] (membrane 32: Fig.1 p.5,ll.11; first 14, and/or second 16:containers Fig.1;p.5,ll.26-27) surrounding at least a portion of collector 12 (32 covering/surrounding portion as upper rim of neck 30 of collector 12 Fig.1,ll.10-11; 14/16 covering/surrounding collector 12 inlets 38, 40 FIg.1; p.5,ll.26-29),  	wherein the membrane 32/16/14 comprises: 	 	an upper section 32 comprising: one or more flaps (as flaps defined by perpendicular cuts in 32 forming flaps) covering/surrounding opening (as inlet within rim/neck 30) in cup of collector 12 Fig.1;p.5,ll.11-14) and configured to cover said opening (FIg.1 opening as inlet into neck/rim 30) of said collector 12, the upper section 32 surrounds at least a body of the hollow cup of the collector 12 (as surround top of body as top of rim of 30 of 12 Fig.1;p.5,ll.11-14); 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  MPEP 2114 (I). 

 	Applicants argue the same limitations for the remaining claims as presented above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	In claim 5, lines 1-2, the term “the rim is configured to form a seal with a vaginal canal” renders the claim indefinite as the term “the rim” of claim 5 is dependent upon claim 4 that recites that “the lower portion comprises a hollow tube having an opening and a rim”.  However, claim 1 recites that the “upper portion [and not the lower portion] forms a seal with the inner walls of the vagina”.  Further, the Specification (e.g., at p.5, [0030],ll.6-7,10-11) defines this term of claim 5, where “the lower portion 153 . .  comprises of a hollow tube 107 with opening 113 and a rim 109 .  The rim 109 is intended to provide a gripping point for manipulation of the inner collector”.   The Specification [0041] also defines the upper portion as including a rim 117 with or of lip 103 that creates a seal with the vaginal wall.  Thus, claim 5 is considered indefinite as the recited rim is not recited in the claims or defined in the specification as forming a seal with the vaginal canal, whereas the upper portion [of the inner collector 101], as recited in claim 1, forms a seal with the vagina wall.  Appropriate correction is required, e.g., where claim 5 instead depends from claim 1 and recites that the upper portion [151 of the cup 111] further comprises a lip [103] that is configured to form a seal with the vaginal wall.  For purposes of examination, this term in claim 5 will be interpreted to recite that the upper portion 151 of the inner collector 101 further comprises a lip 103 that is configured to form a seal with the vaginal wall.
Claim 7 is considered indefinite for the amendment of the claim (necessitating new grounds of rejection) to depend from claim 4 and to replace the term “further comprising a tapered first portion” with the term “wherein the collector comprises a first tapered portion”, as it is unclear whether the collector further comprises a first tapered portion, or whether the first tapered portion is provided as an alternative to the lower portion of the collector as recited in claim 4, from which claim 7 depends.  Appropriate correction is required, e.g., “wherein the collector further comprises a first tapered portion” (which is how the claim will be interpreted in this office action).

The remaining claims are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-5, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Harris (GB 2413286 A).

    PNG
    media_image1.png
    535
    331
    media_image1.png
    Greyscale
	As to claim 1, Harris discloses an intra-vaginal fluid collection device (intra-vaginal catamenial device 10 Abstract) comprising: 	a collector 12 comprising  an upper portion (at least upper rim of 30 Fig.1) having a hollow cup (as cup portion of 12 forming chamber within 12) (Fig.1;p.1,ll.19-20; p.4,ll.3-4) with a first opening (as inlet within rim/neck 30) at its upper end (Fig.1;p.5,ll.10-16,1-9);  	a membrane [32 and (16 and/or 14)] (membrane 32: Fig.1 p.5,ll.11; first 14, and/or second 16:containers Fig.1;p.5,ll.26-27) surrounding at least a portion of collector 12 (32 covering/surrounding portion as upper rim of neck 30 of collector 12 Fig.1,ll.10-11; 14/16 covering/surrounding collector 12 inlets 38, 40 FIg.1; p.5,ll.26-29),  	wherein the membrane 32/16/14 comprises: 	 	an upper section 32 comprising: one or more flaps (as flaps defined by perpendicular cuts in 32 forming flaps) covering/surrounding opening (as inlet within rim/neck 30) in cup of collector 12 Fig.1;p.5,ll.11-14) and configured to cover said opening (FIg.1 opening as inlet into neck/rim 30) of said collector 12, the upper section 32 surrounds at least a body of the hollow cup of the collector 12 ( as surround top of body as top of rim of 12 Fig.1;p.5,ll.11-14);	 	a lower section 14/16 (14/16 as disposable storage container(s) as flexible storage bags 14/16 for collected fluid  p.2,ll.1-2; Fig.1;p.4,ll.26-28;) 			connected (via collector 12 Fig.1, where claim does specify how connected, according to broadest reasonable interpretation “BRI”) to said upper portion of the membrane 32 Fig.1 and  			comprising a flexible fluid collection bag 14 and/or 16 configured to store collected fluid (14/16 as disposable storage container(s) as storage bags 14/16 for collected fluid  p.2,ll.1-2; Fig.1;p.4,ll.26-28; connected by fitting to bottom of collector/collection chamber 12 Fig.1;.p7,ll.3-5); 	wherein said device is configured such that when at least a portion 12 Fig.1 of said device is inserted into the vagina, said upper portion(rim of 30 Fig.1) of the collector 12 and said upper portion 32 of the membrane (as outer edge of upper portion as membrane 32) form a seal with inner walls of the vagina (p.10,ll.5-11),  	while at least a portion of said fluid collection bag 14/16 extends outside the body (where bags 14/16, as extending below bottom of upper portion as cup 12, are capable of extending outside the body, e.g., extending outside the vagina, e.g., where cup 12 as upper portion is capable of being inserted into lower portion of vagina, according to broadest reasonable interpretation (BRI).   	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  MPEP 2114 (I).

	As to claim 2, Harris discloses wherein the upper portion of the collector (at least upper rim of 30 Fig.1) comprises a protruding circumferential lip at the opening (as outer protruding portion of rim/neck 30; Fig.1;p.5,ll.10).

	As to claim 3, Harris discloses wherein the collector 12 is formed from a silicone material (p.5,ll.10-11; as at least a portion according to BRI).

	As to claim 4, Harris discloses wherein the collector [further] comprises a lower portion comprising a hollow tube 18 having an opening (bottom of 18 into pump 24) and a rim 24 (as expanded portion 24 of tube 18 (Fig.1;p.5,ll.4,1-9).

	As to claim 5, Harris discloses [see 112(b) rejection above] wherein the rim (of 30 Fig.1) is configured to form a seal with a vaginal canal (where opening (as inlet within rim/neck 30) at upper end is inserted into vagina, forming a seal with vaginal wall to collect menses Fig.1;p.5,ll.10-16,1-9).

	As to claim 7, Harris discloses wherein the collector [further] comprises a first tapered portion disposed between the upper portion and the lower portion (where collection chamber 12 tapers between upper portion with neck 30 and lower portion with expanded chamber Fig.1A).

	As to claim 15, Harris discloses wherein the device further comprises a removal mechanism 26, the removal mechanism 26 being at least one of a ring, a handle, a tab, a string, and a hole (as thread 26 to remove device from vagina p.5,ll.1-9).

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 6, 8-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Previn (US 2182702 A).
 	As to claim 6, Harris does not specifically teach wherein the first opening has a diameter in a range from 5 mm to 45 mm. 	However, it would have been obvious to one or ordinary skill in the art before the effective filing date to provide the recited dimensions of the menstrual cup opening, and one of skill would have been motivated to do so, where Harris teaches that the opening of the upper portion forms a seal with the inner walls of the vagina (as presented above for claim 1), in order to provide a diameter of the opening that provides a seal with the inner walls of the vagina, and since such relative dimensions are known in the art and since finding optimum relative dimensions, depending on its intended use, is within the skill of those skilled in the art. MPEP 2144.04(IV)(A).

	As to claims 8-11, 13-14, and 16,  Harris does not teach wherein: 	(as per claims 8 and 16) (as per claim 8) at least the upper portion of the collector is configured to fit within the membrane and (as per claim 16) wherein upper section and the lower section are contiguous;  	(as per claim 9) the device further comprises a second tapered portion disposed between the upper section of the membrane and the lower section of the membrane, wherein the second tapered portion corresponds to a first tapered portion in shape and encloses at least a portion of the first tapered portion; 	(as per claim 10) wherein the membrane comprises a rim configured to support the one or more flaps; 	(as per claim 11) the membrane comprises one or more hemispherical indentations in the upper section configured to form suction when the collection device is a transparent panel disposed on the upper section and configured to allow visibility of the collected fluids; and 	(as per claim 14) the device further comprises at least one grip indentation  disposed on the first and second tapered portions.

    PNG
    media_image2.png
    589
    439
    media_image2.png
    Greyscale

 	However, Previn teaches an intra-vaginal fluid collection device (as catamenial device adapted to be inserted and removed from the vagina during menstrual period to collect menstruum Col.1,ll.2-12);  	(as per claims 8 and 16) (as per claim 8) wherein at least a portion of the upper portion of the container 12 is configured to fit within the outer membrane 10 (where at least a portion of upper portion (rim of 30 FIg.1) of container 12 of Harris is capable of fitting within outer membrane 10 of Previn, according to broadest reasonable interpretation (BRI)); and (as per claim 16) the upper section (comprising at least integral Col.1,ll.43-44 rim 12 Fig.2-4 Col.1,ll.39-42) and the lower section (lower chamber portion of sack 10) (as per claim 16) that are contiguous Fig.4 Col.1,ll.33-34); 	(as per claim 9) the device further comprises a second tapered portion  disposed between the upper section and the lower section (2nd tapered portion as tapered portion of sack 10 between rim 12 and chamber of 10 Fig.4), corresponding with a first tapered portion disposed between the upper portion and the lower portion (where second tapered portion of 10 of Previn FIg.4 is capable of corresponding with first tapered portion of Harris (as recited in claim 7) Fig.1, according to BRI); 	(as per claim 10) wherein the outer membrane comprises a rim 12 (Fig.2-4; Col.1,ll.39 to Col.2,ll.12) configured to support the one or more flaps (where flaps 32 extending from neck 30 and covering opening of container 12 of Harris Fig.1 are capable of being supported by rim 12 of Previn according to BRI);	(as per claim 11) the membrane comprises one or more hemispherical indentations in the upper section configured to form suction when the collection device is inserted into a the vagina  (where upper section of sack 10 is of such size and shape to substantially fill space of, and be retained in, vagina Col.1,ll.33-37; and/or where upper section with rim 12 and annulus 13 including diametric lines/ridges with indentations between crossing longitudinal axis of container/sack 10 adapt to interior wall of vagina for self support to avoid leakage Col.2,ll.1-12);  	(as per claim 13) the membrane 10 further comprises a transparent panel disposed on the upper section and configured to allow visibility of the collected fluids (where outer membrane/sack 10 is make of light weight, thin, elastic rubber or equivalent material Col.1,ll.43-47, such that at least some transparency would necessarily be provided that would allow visibility of collected fluids, according to BRI); and 	(as per claim 14) the device further comprises at least one grip indentation  disposed on the first and second tapered portions (where tapered portions of sack 10 (as presented above) include diametric lines/ridges with indentations in between crossing longitudinal axis of container/sack 10 would necessarily provide a grip from the indentations Col.2,ll.1-12).
	It would have been obvious to one or ordinary skill in the art before the effective filing date to modify the device of Harris to add the claimed features and elements of Previn, and one of skill would have been motivated to do so, in order to provide wherein: 	(as per claims 8 and 16) at least a portion of the upper portion of the collector is configured to fit within the membrane 10 (where upper portion 12 of Harris is capable of fitting within membrane 10 of Previn, according to broadest reasonable interpretation (BRI)); 	(as per claim 9) the second tapered portion of 10 of Previn FIg.4 is capable of corresponding to the first tapered portion in shape and encloses at least a portion of the first tapered portion of Harris (as recited in claim 7) Fig.1, according to BRI) which would provide the advantage of keeping the relative positions of the 1st and 2nd tapered portions adjacent each other for proper function of the device to collect menses fluid; 	(as per claim 10) the rim 12 (Fig.2-4; Col.1,ll.39 to Col.2,ll.12) is configured to support the one or more flaps 32 extending from neck 30 and covering opening of container 12 of Harris Fig.1 that are capable of being supported by rim 12 of Previn according to BRI); which would provide the advantage of keeping the relative positions of the flaps, the container 12 and rim 12 adjacent each other for keeping the flaps open for proper function of the device to collect menses fluid; 	(as per claim 11) the upper section with rim 12 and annulus 13, including diametric lines/ridges with indentations between crossing longitudinal axis of container/sack 10 that adapt to interior wall of vagina would provide the advantage of providing suction and self support to avoid leakage Col.2,ll.1-12);  	(as per claim 13) the transparent panel provides where the outer membrane/sack 10 is make of light weight, thin, elastic rubber or equivalent material Col.1,ll.43-47, such that at least some transparency would necessarily be provided that would provide the advantage of allowing visibility of collected fluids); and 	(as per claim 14) the grip indentation disposed on the first and second tapered portions as tapered portions of sack 10 (as presented above) include diametric lines/ridges with indentations in between crossing longitudinal axis of container/sack 10 would provide the advantage of providing a grip from the indentations for insertion and removal of the device Col.2,ll.1-12).

Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781